Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an analog-to-Digital Converter, ADC, system that comprises a first ADC circuit; at least one second ADC circuit; a first input for receiving a transmit signal of a transceiver, wherein the first ADC circuit is coupled to the first input and configured to provide first digital data based on the transmit signal; a second input for receiving a receive signal of the transceiver, the at least one second ADC circuit is coupled to the second input and the at least one second ADC circuit is configured to provide second digital data based on the receive signal, a first output configured to output digital feedback data based on the first digital data and a second output configured to output digital receive data based on the second digital data, however, the prior art fails to teach a common calibration control circuitry configured to supply respective calibration data to the first ADC circuit and the at least one second ADC circuit in order to linearize the first ADC circuit and the at least one second ADC circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845